In re Tassin, Robert; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Jefferson, 24th Judicial District Court, Div. “J”, No. 86-3579.
Granted in part and denied in part. This Court is providing Mrs. Rabalais in Legal Services at Angola a copy of the pages of the record omitted when the record was loaned through that office for relator’s use. Relator’s petition is denied insofar as it seeks the Court’s order that he be provided the initial police report. If relator’s request to the Sheriff of Jefferson Parish was denied or did not elicit a response, relator must follow the civil procedure set *390forth in La.R.S. 44:35 to enforce his right to inspect or copy that public record.